In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-19-00249-CR
                                 No. 07-19-00250-CR
                             ________________________


                  SANTOS ALCANTARA BARCENAS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE



                         On Appeal from the 242nd District Court
                                   Hale County, Texas
      Trial Court Nos. B19916-1503 & B19937-1504; Honorable Kregg Hukill, Presiding


                                      June 29, 2021

                           MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      On September 28, 2015, pursuant to a plea bargain agreement, Appellant, Santos

Alcantara Barcenas, was placed on deferred adjudication community supervision in trial

court cause number B19916-1503, for a term of five years, for the offense of engaging in
organized criminal activity. 1       On the same date, also pursuant to a plea bargain

agreement, Appellant was convicted and placed on community supervision in trial court

cause number B19937-1504, for the offense of possession of four grams or more, but

less than 200 grams, of a controlled substance, to-wit: oxycodone. 2 In that cause,

Appellant was sentenced to five years of incarceration, with the period of incarceration

being suspended in favor of community supervision for a term of five years, and a fine of

$2,000. Less than fourteen months later, in November 2016, the State filed a separate

motion in each cause alleging Appellant had violated numerous conditions of his

supervision and seeking the revocation of his community supervision. The record reflects

that while a warrant was issued in each cause, no warrant was ever served. The case

remained inactive for three years until counsel for Appellant appeared on May 2, 2019.


        At that time, the State amended both of its motions and the trial court held a hearing

on both motions. The State announced it was abandoning certain allegations and was

proceeding on Appellant’s failure to report to his community supervision officer on multiple

occasions, failure to remain in Hale County, failure to report a correct address or place of

employment within forty-eight hours of any change, failure to pay restitution, fines, court

costs, supervision fees, and a Crime Stopper’s fee, failure to report any arrest or

detention, and failure to complete 400 hours of community service.


        In cause number B19916-1503, Appellant entered pleas of “true” to failure to pay

and failure to complete the required hours of community service and “not true” to the


        1 TEX. PENAL CODE ANN. § 71.02(13) (West Supp. 2020). Because the criminal activity Appellant

was alleged to have engaged in, tampering with a governmental record, was a state jail felony, the offense
was “one category higher” or a third degree felony. Id. at §§ 37.10(c)(1), 71.02(b).
        2TEX. HEALTH & SAFETY CODE ANN. § 481.115(a) (West 2017). As indicted, an offense under this
section was a second degree felony. Id. at § 481.115(d).
                                                    2
remaining allegations. In trial court cause number B19937-1504, Appellant entered a

plea of “true” only to the allegation of failure to pay and “not true” to the remaining

allegations. After presentation of witnesses and evidence, the trial court adjudicated

Appellant guilty of the offense of engaging in organized criminal activity and sentenced

him to seven years confinement and ordered restitution in the amount of $16,164.59. On

the possession conviction, the trial court revoked Appellant’s community supervision and

imposed the original sentence of five years confinement and assessed a fine of $2,000.

The two sentences were ordered to run concurrently.


       By this appeal, Appellant presents five issues challenging the convictions. In his

first two issues, he contends trial counsel was ineffective in failing to investigate and

discuss the State’s amended allegations with him thereby rendering his pleas of “true”

involuntary. By his remaining three issues, he asserts an abuse of discretion by the trial

court in revoking his community supervision on the basis of his failure to perform

community service due to the affirmative defense of impossibility, which violated his due

process rights and for his failure to pay when the State failed to prove his ability to pay.

Appellant further asserts the trial court erred by ordering his incarceration without

considering other, less harsh, alternatives in violation of the Fourteenth Amendment. We

affirm the judgment of the trial court.


       BACKGROUND

       Appellant was originally placed on community supervision in Hale County in 2015,

and shortly thereafter, his supervision was transferred to Fort Bend County where he

moved for purposes of employment. He later developed a spinal disease that confined

him to a wheelchair. Appellant now contends his medical condition rendered him unable

                                             3
to work and that he is without the means to meet the financial obligations of his community

supervision or perform any hours of community service. In support of his argument, he

offered evidence that he and his family were evicted from their home and moved in with

his sister in Harris County.


       Appellant’s original community supervision officer did not testify at the revocation

hearing. The officer who did testify explained that he did not have personal knowledge

of Appellant’s case but, instead, relied on chronological reports and information contained

in Appellant’s file, which were business records of the Community Supervision and

Corrections Department. He confirmed that Appellant failed to report that he had moved

from Fort Bend County to Harris County. He also failed to report his change of address

to the Hale County supervision office as required by the conditions of his community

supervision and he did not make payments on the amounts owed under the terms and

conditions of his community supervision.        The supervising officer also testified that

Appellant was not performing the required number of community service hours each

month.


       Appellant disputed the officer’s testimony and claimed that he was reporting in Fort

Bend County and was also reporting by mail to Hale County by having his wife mail the

required forms. He further claimed that he reported his eviction and subsequent move to

Harris County to live with his sister. He maintained that he regularly called his Hale

County supervision officer but she never returned his calls. He testified his Fort Bend

County supervision officer told him she was tired of “babysitting” him.


       Appellant offered numerous excuses for not complying with the conditions of his

community supervision. There were times when he was without transportation. He also
                                            4
described his back injury which prevented him from earning sufficient income to satisfy

his financial obligations or performing his hours of community service. The trial court

questioned Appellant about the nature of his injury and he explained that he had surgery

to implant a device in his back for stimulating his nerves which made his back pain

manageable.


       Appellant is a contractor by trade and after his health improved, in 2017, he was

able to find steady employment performing renovations on homes damaged by Hurricane

Harvey. He finally became employed at a hotel working as the main contractor and as a

project manager. Appellant testified his employer was holding his position open for him

in the hope that his community supervision issues would be resolved without

incarceration.


       Appellant’s wife testified that she mailed Appellant’s signed forms to the Hale

County Community Supervision and Corrections Department. She also confirmed that

Appellant suffered from serious back pain that not only prevented him from working, but

also left the family with no income and completely dependent on family and friends for

their housing and support.


       A family friend testified as to Appellant’s good character and his willingness to take

whatever steps were necessary to satisfy his obligations to community supervision. In

addition, Appellant is godfather to the friend’s son and they rely on him. The friend also

offered to assist Appellant in his endeavors to comply with his community supervision

obligations.




                                             5
      At the conclusion of the hearing, the trial court found that, based on Appellant’s

pleas of true to some of the allegations and the evidence presented by the State as to

others, the allegations contained in the motion to proceed and the motion to revoke were

true. As to the charge of engaging in organized criminal activity, the trial court revoked

Appellant’s deferred adjudication, adjudicated him guilty, and assessed his sentence at

seven years confinement. As to the charge for possession of a controlled substance, the

trial court revoked his community supervision and assessed a sentence of five years

confinement and a fine of $2,000. The trial court’s rulings were memorialized in the

judgments from which Appellant now appeals.


      STANDARD OF REVIEW

      An appeal from a court’s order revoking deferred adjudication and adjudicating

guilt is reviewed in the same manner as an order revoking straight community

supervision. See TEX. CODE CRIM. PROC. ANN. art. 42A.108(b) (West 2018). When

reviewing an order revoking community supervision imposed under an order of deferred

adjudication, the sole question before this court is whether the trial court abused its

discretion. Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013). In a revocation

proceeding, the State must prove by a preponderance of the evidence that the defendant

violated a condition of community supervision as alleged in the motion to revoke. Cobb

v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993). In a revocation context, “a

preponderance of the evidence” means “that greater weight of the credible evidence

which would create a reasonable belief that the defendant has violated a condition of his

[community supervision].” Hacker, 389 S.W.3d at 865 (citing Rickels v. State, 202 S.W.3d

759, 764 (Tex. Crim. App. 2006)). The trial court abuses its discretion in revoking

community supervision if, as to every ground alleged, the State fails to meet its burden of
                                            6
proof. Cardona v. State, 665 S.W.2d 492, 494 (Tex. Crim. App. 1984). In determining

the sufficiency of the evidence to sustain a revocation, we view the evidence in the light

most favorable to the trial court’s ruling. Jones v. State, 589 S.W.2d 419, 421 (Tex. Crim.

App. 1979).


         Important in this proceeding is the premise that a single violation of community

supervision is sufficient to support revocation. See Garcia v. State, 387 S.W.3d 20, 26

(Tex. Crim. App. 2012). Additionally, a plea of true standing alone is sufficient to support

a trial court’s revocation order. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.

1979).


         ISSUES ONE AND TWO—WAS TRIAL COUNSEL INEFFECTIVE?

         By his first and second issues, Appellant contends trial counsel provided ineffective

assistance that resulted in his plea of “true” to certain allegations being made involuntarily.

We disagree.


         The right to reasonably effective assistance of counsel in a criminal prosecution is

guaranteed by the Sixth Amendment to the United States Constitution and Article 1,

Section 10 of the Texas Constitution. U.S. CONST. amend VI; TEX. CONST. art. I, § 10.

To establish a claim based on ineffective assistance of counsel, an appellant must show

that (1) his counsel’s representation fell below the objective standard of reasonableness

and (2) there is a reasonable probability that but for counsel’s deficiency the result of the

proceeding would have been different. Strickland v. Washington, 466 U.S. 668, 687, 694,

104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). In other words, an appellant must show his

trial counsel’s performance was deficient and that he was prejudiced by that deficiency.

State v. Gutierrez, 541 S.W.3d 91, 98 (Tex. Crim. App. 2017).
                                               7
      Additionally, a claim of ineffective assistance of counsel must be firmly

demonstrated in the record. Lopez v. State, 343 S.W.3d 137, 142 (Tex. Crim. App. 2011)

(citing Thompson v. State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999)). “It is not sufficient

that appellant show, with the benefit of hindsight, that his counsel’s actions or omissions

during trial were merely of questionable competence.” Mata v. State, 226 S.W.3d 425,

430 (Tex. Crim. App. 2007). We must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance. Frangias v.

State, 450 S.W.3d 125, 136 (Tex. Crim. App. 2013).


      In most cases, a direct appeal is an inadequate vehicle for raising a claim of

ineffective assistance because the record is generally undeveloped and cannot

adequately reflect counsel’s trial strategy. Rylander v. State, 101 S.W.3d 107, 110-11

(Tex. Crim. App. 2003). When counsel is not afforded an opportunity to explain his

strategy before being denounced as ineffective, an appellate court should not find

deficient performance unless counsel’s conduct was “so outrageous that no competent

attorney would have engaged in it.” Goodspeed v. State, 187 S.W.3d 390, 392 (Tex.

Crim. App. 2005). Therefore, when the record is silent on counsel’s trial strategy, we will

assume that counsel had a strategy if any reasonable sound strategic motivation can be

imagined. Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001).


      Here, Appellant complains of trial counsel’s failure to investigate and discuss with

him the State’s amended allegations. At the hearing, after the State announced it was

ready to proceed, trial counsel requested and was granted a recess to review the

amended allegations because Appellant intended to plead “true” to some of those

allegations. After the recess, trial counsel announced the defense was ready to proceed

                                            8
because the amended allegations merely added numerous dates over several years in

which Appellant failed to report and make payments. The trial court asked Appellant if he

agreed that his counsel “had sufficient time to prepare for these proceedings,” to which

he answered, “[y]es.” Nothing in the record on direct appeal shows that counsel was

surprised by the amended allegations. They were merely more months of failing to report

and cumulative sums due on fines, fees, and costs over several more years. Appellant’s

defense to the amended allegations was identical to his defense to the original

allegations. Trial counsel’s questioning of Appellant gave him the opportunity to explain

the mitigating factors for his inability to comply with the conditions of his community

supervision.


       Furthermore, trial counsel conducted a vigorous cross-examination of the

supervision officer who had not overseen Appellant’s case. He also elicited favorable

testimony from Appellant’s wife and from Appellant’s friend.         The record does not

demonstrate that trial counsel’s performance was “so outrageous that no competent

attorney would have engaged in it.” Goodspeed, 187 S.W.3d at 392.


       The trial court found that Appellant’s pleas of true to specific allegations were made

freely and voluntarily. Nothing in the record on direct appeal contradicts the trial court’s

finding. Therefore, we conclude that based on the totality of the representation, trial

counsel’s performance did not fall below an objective standard of reasonableness and

did not render Appellant’s pleas of true involuntary. Issues one and two are overruled.


       ISSUES THREE, FOUR, AND FIVE—DID THE TRIAL COURT ABUSE ITS DISCRETION?

       In reviewing an adjudication of guilt, just as in a revocation proceeding, the sole

question before this court is whether the trial court abused its discretion. Hacker, 389
                                             9
S.W.3d at 865. Appellant asserts the trial court abused its discretion in several respects.

First, he maintains that requiring him to repay the costs of his legal defense and requiring

him to perform community service were an impossibility for him. Second, he argues that

under article 42A.751(i) of the Code of Criminal Procedure, 3 the State was required to

prove by a preponderance of the evidence that he had the ability to pay and it failed to

meet that burden.         Finally, he asserts incarceration for failure to pay violated his

Fourteenth Amendment rights.


       Appellant’s contentions notwithstanding, the trial court did not abuse its discretion

in adjudicating him guilty and revoking his community supervision when he entered

voluntary pleas of “true” to some of the allegations. A plea of “true” to even one allegation

is sufficient to support the trial court’s decision especially if the plea of true is to a violation

that does not involve ability to pay. Appellant pleaded true to failure to perform community

supervision hours. See Barrera v. State, No. 07-18-00098-CR, 2018 Tex. App. LEXIS

7480, at *5-6 (Tex. App.—Amarillo Sept. 11, 2018, no pet.) (mem. op., not designated for

publication).


       Additionally, the evidence presented by the Hale County supervision officer

demonstrated that Appellant failed to comply with some of the conditions of community

supervision. During his own testimony, Appellant acknowledged non-compliance with

some conditions but offered excuses for failing to comply.


       On the issue of the State’s burden to show that Appellant had the ability to pay but

failed to do so, article 42A.751(i) applies only when revocation is based solely on an



       3   TEX. CODE CRIM. PROC. ANN. art. 42A.751(i) (West Supp. 2020).
                                                   10
allegation that a defendant failed to pay costs and fees as required by the conditions of

community supervision. See Sharp v. State, No. 07-19-00409-CR, 2020 Tex. App. LEXIS

7124, at *8 (Tex. App.—Amarillo Sept. 2, 2020, pet. ref’d) (mem. op., not designated for

publication); Adame v. State, 07-19-00007-CR, 2019 Tex. App. LEXIS 10765, at *10 (Tex.

App.—Amarillo Dec. 11, 2019, no pet.) (mem. op., not designated for publication). Here,

the State alleged numerous violations of the conditions of community supervision even

after abandoning several allegations at the hearing. We conclude that based on the

record before us, the trial court did not abuse its discretion in adjudicating Appellant guilty

of engaging in organized criminal activity and in revoking community supervision on the

possession conviction. Issues three, four, and five are overruled.


       CONCLUSION

       The trial court’s Judgment Adjudicating Guilt in cause number B19916-1503 and

the trial court’s Judgment Revoking Community Supervision in cause number B19937-

1504 are affirmed.




                                                          Patrick A. Pirtle
                                                              Justice


Do not publish.


Quinn, C.J., concurring in the result.




                                              11